THE THIRTEENTH COURT OF APPEALS

                                   13-22-00355-CR


                               Alejandro Duran Chavez
                                          v.
                                  The State of Texas


                                  On Appeal from the
                    389th District Court of Hidalgo County, Texas
                       Trial Court Cause Nos. CR-0991-19-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered these causes on

appeal, concludes the appeals should be dismissed. The Court orders these appeals

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

August 25, 2022